UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     --:,,···.\._.~_:_;   ·..   ):



     Nahshon Jackson,

                            Plaintiff,
                                                                          16-cv-9702 (AJN)
                    -v-
                                                                         OPINION & ORDER
     Tina M. Stanford, et al.,

                            Defendants.




ALISON J. NATHAN, District Judge:

          PlaintiffNahshon Jackson brings this suit under 42 U.S.C. § 1983 alleging violations of

his constitutional rights to the free exercise of religion, to due process, and to petition the

government. Defendants move to dismiss, while Mr. Jackson cross moves for default judgment.

For the reasons given below, Defendants' motion is GRANTED and Plaintiff's motion is

DENIED.

I.        BACKGROUND

          The following facts are taken from the allegations in Plaintiff's complaint, which are

taken as true at this stage of the litigation. See McCarthy v. Dun & Bradstreet Corp., 482 F.3d

184, 191 (2d Cir. 2007).

          A.      The Parties

          Mr. Jackson is an adherent of the Rastafarian faith who at the time this complaint was

filed was detained in Otisville Correctional Facility. Compl.    ,r 4.   He has since been released.

See Jackson v. Marks, 722 F. App'x 106, 107 n.l (2d Cir. 2018).

          Defendant Tina M. Stanford is the Chairperson of the New York State Board of Parole.


                                                   1
Compl.   ,r 6.    Defendant JeffMcKoy is the Commissioner of Programs for the Department of

Corrections and Community Supervision (DOCCS). Id                       ,r 7.   Defendant Jeffery A. Hale is the

Director of the DOCCS Inmate Grievance Program. Id                      ,r 8.
         B.          Mr. Jackson's Re-Incarceration in 1992

         On April 21, 1988, Mr. Jackson was sentenced to 40 months to 10 years imprisonment

for First Degree Assault. Compl. ,r 4. On September 23, 1992, Mr. Jackson was released on

parole. Id       ,r 37.   On November 24, 1992, Mr. Jackson was arrested by his parole officer without

a warrant. Id       ,r 38.   The parole officer did not report to the Board of Parole that he had

reasonable cause to believe that Mr. Jackson had violated any of his conditions of parole. Id

,r,r 39, 45.   Records from the Division of Parole indicate that Mr. Jackson was in custody without

bail in Suffolk County Jail on charges of murder and robbery. Id                    ,r 41.   The Suffolk County

District Attorney's office requested that no parole violations be filed until after the completion of

the criminal case and accordingly no warrant for a parole violation was issued. Id                     ,r 42.
Because there was no allegation of a parole violation, the Board of Parole did not issue a

"declaration of delinquency." Id               ,r 43.   Mr. Jackson contends that as a result, his parole was

never legally revoked. Id          ,r 46.
         As to the murder and robbery charges, Mr. Jackson alleges that he never entered a guilty

plea and that he was not present for the trial at which he was found guilty. Id                   ,r 44.   Mr. Jackson

further alleges that there are no official court records showing: that he appeared in Suffolk

County Court and identified himself for sentencing; that a clerk or officer of the court announced

his appearance or presence for sentencing; or that he was sentenced to be imprisoned beyond

July 28, 1997, the maximum date for which he could be incarcerated for his original First Degree

Assault conviction. Id          ,r,r 47, 48.


                                                                2
       C.        Mr. Jackson's DOCCS Grievance

       After Mr. Jackson was reincarcerated, around June 25, 2013, Offender Rehabilitation

Coordinator (ORC) Staff at the Upstate Correctional Facility made a "predetermined parole

board decision denying [Mr. Jackson] release and holding him in prison for an additional 24

months." Id    ,r 10.   This determination was made through a modified New York State Division

of Parole Commissioner's Worksheet, Form 9026.2. Id               ,r 10.    On September 16, 2013, Mr.

Jackson filed a grievance requesting "a declaration that ORC Staff are not authorized to use

Form 9026.2 to make parole board decisions denying inmates release." Id                  ,r 11.   On April 30,

2014, the Central Office Review Committee granted Mr. Jackson's request in part, although he

does not describe which part. Id      ,r 12.   However, when presented with this decision, Defendant

Hale replied that he would not take any action until he received a "judicial order directly from

the court." Id   ,r,r 13-14.   Mr. Jackson then sought a writ of prohibition from New York Supreme

Court to prevent the Board of Parole from making a determination on whether Mr. Jackson

"should be released on parole for life." Id.      ,r 15.   Mr. Jackson requested various forms of relief,

including an order declaring that there was no legal authorization for his incarceration. Id               ,r,r 16-
19. Mr. Jackson alleges that there "is no official court record showing the placement of

Plaintiff's special proceeding before the Supreme Court." Id               ,r 19.   The New York Supreme

Court dismissed his petition. Id      ,r 20.
       D.        Denial of Meals Consistent with Mr. Jackson's Rastafarian Faith

       Pursuant to his Rastafarian faith, Mr. Jackson observes an "Ital" diet that requires food to

be "served in the rawest form possible, without salts, preservatives, or condiments." Id.               ,r 59.
Mr. Jackson had been receiving the Cold Alternative Diet, which provided natural foods

consistent with his Rastafarian faith, such as "fresh tomato, cabbage, onion, cucumber, and

lettuce." Id   ,r,r 31-32, 60.   On October 19, 2015, Defendant McKoy approved Departmental

                                                       3
Directive #4202, which Mr. Jackson alleges gave the Correctional Food & Nutritional Services

Assistant Director the authority to terminate his Cold Alternative Diet and replace it with a Pilot

Hot Kosher Menu. Id.   ,r 30.   The Pilot Hot Kosher Menu provided only one Cold Alternative

Diet meal on three days of the week, and two such meals on the four other days. Id.    ,r 56.   The

other meals included "precooked processed soy products and canned vegetables." Id.      ,r,r 58-60.
Under this new policy, for three days of the week, Mr. Jackson could eat only one meal a day,

depriving him of sufficient calories and causing him to lose weight. Id.   ,r 58.
       E.      Procedural Background

       Mr. Jackson filed the instant complaint on December 14, 2016. Dkt. No. 2. On

December 19, 2016, Judge Colleen McMahon dismissed the complaint under the "three strikes"

rule of the Prison Litigation Reform Act (PLRA), 28 U.S.C. § 1915(g). Dkt. No. 4. On January

11, 2017, Mr. Jackson appealed. Dkt. No. 7. On May 17, 2018, the Second Circuit vacated the

dismissal on the grounds that Mr. Jackson sufficiently alleged that this case fell under an

exception to the three-strikes rule because his deprivation of food posed an "imminent danger of

serious physical injury." Jackson, 722 F. App'x at 107. The Second Circuit also noted that Mr.

Jackson's recent release from prison rendered his claims for declaratory and injunctive relief

moot. Id. at n.1 (citing Beyah v. Coughlin, 789 F.2d 986, 988-89 (2d Cir. 1986)).

        This case was then reassigned to Judge Richard Sullivan and then reassigned to the

undersigned. On November 13, 2019, Defendants filed the instant motion to dismiss. Dkt. No.

29. On December 10, 2018, the Court provided Mr. Jackson with six additional weeks to either

amend his complaint in response to Defendants' motion to dismiss or file an opposition. Dkt. 42.

A copy of the Court's December 10 Order was mailed to Mr. Jackson, however the mail was

later returned as undeliverable, potentially because he was no longer in the Nassau County Jail.

Dkt. No. 35. As of the date of this Opinion and Order, it is unclear whether Mr. Jackson ever

                                                 4
received a copy of the Court's December 10 Order. On December 26, 2018, Mr. Jackson filed

an opposition to Defendants' motion to dismiss. Dkt. No. 46. On February 1, 2019, Defendants

filed a reply to Mr. Jackson's opposition. Dkt. Nos. 48 & 49.

II.    LEGAL STANDARD

       A.      Rule 12(b)(6)

       To survive a motion to dismiss for failure to state a claim under Rule l 2(b )(6), the

complaint must "state a claim to relief that is plausible on its face." Bell At!. Corp. v. Twombly,

550 U.S. 544, 570 (2007). A claim achieves "facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Plausibility is "not akin to a

'probability requirement,' but it asks for more than a sheer possibility that a defendant has acted

unlawfully," id., and if plaintiffs cannot "nudge[] their claims across the line from conceivable to

plausible, their complaint must be dismissed," Twombly, 550 U.S. at 570. "Plausibility ...

depends on a host of considerations: the full factual picture presented by the complaint, the

particular cause of action and its elements, and the existence of alternative explanations so

obvious that they render plaintiffs inferences unreasonable." L-7 Designs, Inc. v. Old Navy,

LLC, 647 F.3d 419,430 (2d Cir. 2011). When considering a motion to dismiss under Rule

12(b)(6), "a court must accept as true all of the [factual] allegations contained in [the]

complaint[.]" Iqbal, 556 U.S. at 678. However, the court will not accept legal conclusions as

true: "[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice." Id.

        The Court also extends special solicitude to Mr. Jackson as a prose plaintiff. "[A] prose

complaint, however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers." Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (internal

                                                  5
quotation marks omitted). If a party is proceeding prose, a court shall construe their complaint

"to raise the strongest claim it suggests." Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir. 2010)

(internal brackets omitted).

III.   DISCUSSION

       Mr. Jackson seeks declaratory, injunctive, and monetary relief under§ 1983 for: (1)

deprivation of liberty under the Fourteenth Amendment; (2) violation of his First Amendment

right to the free-exercise of religion; and (3) violation of his First Amendment right to petition.

Compl. ,r,r 68. Defendant has moved to dismiss these claims in their entirety. As an initial

matter, pursuant to the Second Circuit's decision in this case, all of Mr. Jackson's claims for

declaratory and injunctive relief became moot upon his release. See Jackson v. Marks, 722 F.

App'x at 107 n.1. As to Mr. Jackson's claims for money damages, the Court addresses each

claim in tum before turning to his cross-motion for default judgment.

       A.      Mr. Jackson's Fourteenth Amendment Claims are Dismissed Without
               Prejudice

        Construing Mr. Jackson's pro se complaint to raise the strongest arguments that it

suggests, he alleges two Fourteenth Amendment violations. First, Mr. Jackson asserts that his re-

incarceration for a parole violation in 1992 was an unconstitutional deprivation of liberty under

the Fourteenth Amendment. Second, he argues that the use of an improper form to make a

"predetermined parole release decision" unconstitutionally deprived him of his liberty.

Defendants move to dismiss these claims on various grounds.

               1.      Mr. Jackson's Challenge to His Parole Revocation is Dismissed
                       Without Prejudice

        First, Mr. Jackson contends that his re-incarceration in 1992 was unlawful because no

formal determination of delinquency was issued. Defendants argue, inter alia, that Mr. Jackson

has failed to sufficiently allege that any of them were personally involved in this deprivation.

                                                  6
For the reasons stated below, the Court agrees and therefore finds it unnecessary to reach

Defendants' other arguments.

       "It is well settled that, in order to establish a defendant's individual liability in a suit

brought under§ 1983, a plaintiff must show, inter alia, the defendant's personal involvement in

the alleged constitutional deprivation." Grullon v. City ofNew Haven, 720 F.3d 133, 138 (2d

Cir. 2013). Sufficient personal involvement can be established in five ways, referred to as the

Colon factors:

       (1) the defendant participated directly in the alleged constitutional violation, (2) the
       defendant, after being informed of the violation through a report or appeal, failed to
       remedy the wrong, (3) the defendant created a policy or custom under which
       unconstitutional practices occurred, or allowed the continuance of such a policy or
       custom, (4) the defendant was grossly negligent in supervising subordinates who
       committed the wrongful acts, or (5) the defendant exhibited deliberate indifference to the
       rights of [the plaintiffs] by failing to act on information indicating that unconstitutional
       acts were occurring.

Id (Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995)).

        Here, the only relevant Colon factor that can be discerned from Mr. Jackson's complaint

is that Defendant Stanford was informed of the alleged wrong yet failed to remedy it. Mr.

Jackson alleges that he and his sister wrote letters to Defendant Stanford, and he "refused to

either acknowledge or respond." Compl. ~ 26-27, 29. Yet "it is well-established that an

allegation that an official ignored a prisoner's letter of protest and request for an investigation of

allegations made therein is insufficient to hold that official liable for the alleged violations."

Higgins v. Artuz, No. 94-cv-4810 (SS), 1997 WL 466505, at *7 (S.D.N.Y. Aug. 14, 1997)

(quoting Greenwaldt v. Coughlin, No. 93-cv-6551 (LAP), 1995 WL 232736 at *3 (S.D.N.Y.

April 19, 1995)); see also Rivera v. Goard, 119 F. Supp. 2d 327, 344 (S.D.N.Y. 2000) (plaintiffs

allegations that "he wrote to [some defendants] complaining about the conduct of various [other

defendants] and that his complaints were ignored" were insufficient to allege supervisory


                                                   7
liability). Accordingly, even drawing all inferences in his favor and construing his allegations

liberally, Mr. Jackson has failed to allege Defendant Stanford's personal involvement.

               2.     Mr. Jackson's Challenge to his Parole Determination is Dismissed
                      Without Prejudice

       Second, Mr. Jackson's claim that his parole determination was predetermined and issued

using the wrong form fails for similar reasons. Even drawing all reasonable inferences in his

favor and construing his allegations liberally, Mr. Jackson has failed to allege that Defendant

Stanford was personally involved in the alleged violation. For the same reasons as above, the

allegation that Defendant Stanford ignored the letters from Mr. Jackson and his sister is

insufficient to allege personal involvement.

       Mr. Jackson also argues in his opposition that Defendant Stanford was grossly negligent

in her oversight of the Offender Rehabilitation Coordinator staff. "A supervisor is not grossly

negligent ... where the plaintiff fails to demonstrate that the supervisor knew or should have

known of a problematic pattern of employee actions." Raspardo v. Carlone, 770 F.3d 97, 117

(2d Cir. 2014). Furthermore, "[a] plaintiff pursuing a theory of gross negligence must prove that

a supervisor's neglect caused his subordinate to violate the plaintiffs rights in order to succeed

on her claim." Id. Yet even liberally construing his complaint and drawing all reasonable

inferences in his favor, Mr. Jackson does not make any allegations supporting an inference that

Defendant Stanford knew or should have known of the alleged use of an improper form or the

predetermination of parole decisions.

       Mr. Jackson's Fourteenth Amendment claims are therefore DISMISSED. As it is unclear

whether Mr. Jackson received the Court's prior Order providing him with the opportunity to

amend his complaint and in light of his pro se status, this dismissal is without prejudice.




                                                 8
       B.      Mr. Jackson's Free Exercise Claim is Dismissed Without Prejudice

       Turning to Mr. Jackson's Free Exercise claim, he alleges that Defendant McKoy's policy

deprived him of sufficient food, given the dietary constraints of his Rastafarian faith. Defendants

move to dismiss on the grounds that, inter alia, it is clear from the face Mr. Jackson's complaint

that he failed to exhaust his remedies under the PLRA. The Court agrees and therefore it is

unnecessary to reach Defendants' other arguments.

       Under the PLRA, "[n]o action shall be brought with respect to prison conditions under

section 1983 of this title ... by a prisoner confined in any jail, prison, or other correctional

facility until such administrative remedies as are available are exhausted." 42 U.S.C. § 1997e(a).

Accordingly, "a district court ... may dismiss a complaint for failure to exhaust administrative

remedies if it is clear on the face of the complaint that the plaintiff did not satisfy the PLRA

exhaustion requirement." Williams v. Correction Officer Priatno, 829 F.3d 118, 122 (2d Cir.

2016). Mr. Jackson alleges in his complaint that while he had appealed his grievance relating to

his diet to the Central Office Review Committee, no decision had yet been taken. Compl.        ,r 34.
It is accordingly clear from the face of the complaint that Mr. Jackson had failed to exhaust his

claim. Mr. Jackson asserts in his opposition that the Central Office Review Committee has now

"rendered a decision unanimously accepting in part Plaintiffs grievance action requested." Dkt.

No. 46, at 6. The PLRA, however, "requires exhaustion of available administrative remedies

before inmate-plaintiffs may bring their federal claims to court at all." Neal v. Goord, 267 F.3d

116, 122 (2d Cir. 2001) (emphasis in original), overruled on other grounds, Porter v. Nussle, 534

U.S. 516,623 (2002); see also Fuentes v. Furco, No. 13-CV-6846 (AJN), 2014 WL 4792110, at

*3 (S.D.N.Y. Sept. 25, 2014) ("Failure to exhaust administrative remedies prior to filing suit in

federal court is an absolute bar to this court's adjudication of Plaintiffs claims."). Mr. Jackson's

belated compliance with the exhaustion requirement is therefore not enough to escape its grasp.

                                                   9
Nonetheless, because Mr. Jackson asserts that the claim is now exhausted, the Court

DISMISSES his Free Exercise Clause claim without prejudice.

       C.      Mr. Jackson's First Amendment Right to Petition Claim Is Dismissed with
               Prejudice

       Finally, turning to Mr. Jackson's right to petition claim, Mr. Jackson alleges that

Defendant Hale's refusal to comply with a decision by the Central Office Review Committee and

Hale's failures to act on other grievances violated Mr. Jackson's First Amendment right to

petition the government. However, "[w]hile the filing of grievances is constitutionally protected,

the manner in which grievance investigations are conducted do not create a protected liberty

interest." Odom v. Poirier, No. 99 CIV. 4933 (GBD), 2004 WL 2884409, at *10 (S.D.N.Y. Dec.

10, 2004) (citing cases); see also Cancel v. Goord, No. 00-cv-2042 (LMM), 2001 WL 303713, at

*3 (S.D.N.Y. Mar. 29, 2001) ("[I]nmate grievance procedures are not required by the

Constitution and therefore a violation of such procedures does not give rise to a claim under

§ 1983"). Accordingly, this claim fails. Given the above caselaw, any amendment to this claim

would be futile and it is therefore DISMISSED with prejudice. See Loreley Fin. (Jersey) No. 3

Ltd. v. Wells Fargo Sec., LLC., 797 F.3d 160 (2d Cir. 2015) (leaving "unaltered the grounds on

which denial of leave to amend has long been held proper, such as undue delay, bad faith,

dilatory motive, and futility.").

        D.      Mr. Jackson's Cross-Motion for Default Judgment is Denied with Prejudice

        As part of his opposition to Defendants' motion to dismiss, Mr. Jackson once again

moves for default judgment against Defendant Stanford. This Court previously held that

Defendant Stanford is not in default, as not only had a certificate of default not been entered but

Defendant Stanford had filed a motion to dismiss. Dkt. No. 47, at 6. Mr. Jackson provides no

reason that would warrant reconsideration of that ruling. This motion is therefore DENIED with


                                                 10
prejudice.

IV.    CONCLUSION

       For the reasons given above, Defendants' motion to dismiss is GRANTED. Mr.

Jackson's Fourteenth Amendment and Free Exercise Clause claims are DISMISSED without

prejudice, while his First Amendment right to petition claim is DISMISSED with prejudice.

Finally, Mr. Jackson's motion for default judgment is DENIED with prejudice. IfMr. Jackson

wishes to file an amended complaint as to the claims dismissed without prejudice, he must do so

within 30 days of receiving notice of this order. Failure to do so will result in dismissal of these

claims with prejudice.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

        To ensure that a copy of this Opinion and Order reach Mr. Jackson, the Court will mail a

copy to both of the following addresses and note the mailing on the public docket:


       Nahshon Jackson
       cc # 18006068
       Nassau County Jail
       100 Carman Ave.
       East Meadow, NY 11554

       Nahshon Jackson
       822 Prospect Ave.
       Apt. 2G
       Westbury, NY 11590

        SO ORDERED.




                                                 11
               1J ,
Dated: September ~ 2019
       New York, New York




                                 United States District Judge




                            12
